Case 2:85

Oo CO ND A BP W YP

—
©

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Los Angeles, CA 90057
Telephone: (213) 388-8693

JENNY LISETTE FLORES, et al.,

Plaintiffs,

V.

Defendants.

WILLIAM BARR, Attorney General, ef al.,

-cv-04544-DMG-AGR Document 660 Filed 09/04/19 Page1of5 Page ID #:33198

CARLOS R. HOLGUIN (Cal. Bar No. 90754)
PETER A. SCHEY (Cal. Bar No. 58232)

Center for Human Rights & Constitutional Law
256 South Occidental Boulevard

Email: crholguin@centerforhumanrights.org
pschey@centerforhumanrights.org

Additional Plaintiffs’ counsel on next page

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

Case No. CV 85-4544-DMG (AGRx)

EX PARTE APPLICATION FOR
EXTENSION OF TIME TO OPPOSE
DEFENDANTS’ NOTICE OF
TERMINATION OF FLORES SETTLEMENT
AGREEMENT; AND MOTION IN THE
ALTERNATIVE TO TERMINATE THE
FLORES SETTLEMENT AGREEMENT

Hearing: N/A

 

 

 

EX PARTE APPLICATION FOR EXTENSION OF
TIME TO OPPOSE DEFENDANTS’ NOTICE OF
TERMINATION OF FLORES SETTLEMENT
AGREEMENT; AND MOTION IN THE
ALTERNATIVE TO TERMINATE THE FLORES
SETTLEMENT AGREEMENT CV 85-4544-
DMG(AGRX)
Case 2:85

Go Oo Oo SND ON BP WD NY

NO NO NY NY NY KN KN KN NO Re ee
CO nN DW A BP WOW NYO KF DT OO WN WB WO BR WO PO

 

 

cv-04544-DMG-AGR Document 660 Filed 09/04/19 Page 2o0f5 Page ID #:33199

Plaintiffs’ counsel, continued:

ORRICK, HERRINGTON & SUTCLIFFE LLP
Kevin Askew (Cal. Bar No. 238866)
777 South Figueroa Street, Suite 3200
Los Angeles, CA 90017

Telephone: (213) 629-2020

Email: kaskew@orrick.com

ORRICK, HERRINGTON & SUTCLIFFE LLP
Elyse Echtman (admitted pro hac vice)

Shaila Rahman Diwan (admitted pro hac vice)
Rene Kathawala (admitted pro hac vice)

51 West 52nd Street

New York, NY 10019-6142

Telephone: 212-506-5000

Email: eechtman@orrick.com
Email: sdiwan@orrick.com
Email: rkathawala@orrick.com

LEECIA WELCH (Cal. Bar No. 208741)

NEHA DESAI (Cal. RLSA Bar No. 803161)

FREYA PITTS (Cal. Bar No. 295878)

National Center for Youth Law

405 14th Street, 15th Floor

Oakland, CA 94612

Telephone: (510) 835-8098

Email: lwelch@youthlaw.org
ndesai@youthlaw.org
fpitts@youthlaw.org

HOLLY S. COOPER (Cal. Bar No. 197626)
Co-Director, Immigration Law Clinic
University of California Davis School of Law
One Shields Ave. TB 30

Davis, CA 95616

Telephone: (530) 754-4833

Email: hscooper@ucdavis.edu

EX PARTE APPLICATION FOR EXTENSION OF
TIME TO OPPOSE DEFENDANTS’ NOTICE OF
TERMINATION OF FLORES SETTLEMENT
AGREEMENT; AND MOTION IN THE
ALTERNATIVE TO TERMINATE THE FLORES
SETTLEMENT AGREEMENT CV 85-4544-
DMG(AGRX)
Case 2:85

o Aa sa WDB UN BB W YPN —

—
>)

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

;cV-04544-DMG-AGR Document 660 Filed 09/04/19 Page 30f5 Page ID #:33200

Pursuant to Section 6 of this Court’s Procedures (the “Procedures”), and for
good cause shown set forth below, Plaintiffs respectfully request that the Court
grant them an additional seven days to submit their opposition to Defendants’
Notice of Termination of Flores Settlement Agreement; and Motion in the
Alternative to Terminate the Flores Settlement Agreement (the “Motion”) [Dkt.
639].

The broad and ultimate relief Defendants seek in the Motion — termination of
the Flores Settlement Agreement — cannot be granted without full consideration of
the relevant factual and legal issuesinvolved. As the Court is well aware,
Defendants were granted permission to file a supplemental memorandum and
Motion papers of up to sixty pages by order issued yesterday, Tuesday, September
3, 2019. [Dkt. 641]. Given the Labor Day holiday weekend, Plaintiffs only had
four business days to file their opposition memorandum. It is prejudicial to
Plaintiffs and their counsel to be forced to prepare such important papers on this
short of a time-frame. Defendants’ 60-page memorandum addresses a wide range
of legal and factual issues, many of which were not addressed in the parties’ meet
and confer call regarding the Motion. Plaintiffs have been working diligently to
respond to the expansive range of topics covered.

Plaintiffs respectfully request that the Court issue an order to require their
opposition to the Motion to be filed no later than Friday, September 13, 2019, and
for Defendants’ reply, if any, to be filed no later than Friday, September 20, 2019.
This would therefore not prejudice Defendants in any way.

Plaintiffs’ counsel requested Defendants’ counsel’s consent to this

application by email sent on Tuesday, September 3, 2019. As of the filing of this

EX PARTE APPLICATION FOR EXTENSION OF
TIME TO OPPOSE DEFENDANTS’ NOTICE OF
TERMINATION OF FLORES SETTLEMENT
AGREEMENT; AND MOTION IN THE
ALTERNATIVE TO TERMINATE THE FLORES
SETTLEMENT AGREEMENT CV 85-4544-
DMG(AGRX)
Case 2:85

Oo WDA NN DB WO BW NNO

DB bP BRO NO KN KN PO KN RO em we ee
oO nN DN TH BP WY NYO KH DOD ODO On DB HA BP WW NNO KH CC

 

 

cv-04544-DMG-AGR Document 660 Filed 09/04/19 Page 4of5 Page ID #:33201

application, Defendants’ counsel has not responded to Plaintiffs’ counsel’s request.
Plaintiffs’ counsel is thus unaware whether Defendants shall file an opposition.

Plaintiffs also state that given the filing by Defendants on late Friday, August
30, 2019 [Dkt. 639], and the Court’s issuance of the Order relating to the Motion
yesterday, Tuesday, September 3, 2019 [Dkt. 641], they are unable to comply with
section 7 of the Procedures and to file this application at least five days prior to the
due date of Plaintiffs’ opposition to the Motion. Respectfully, this should be
excused given the timing of Defendants’ filing and the importance of the issues to
all parties.

Plaintiffs shall immediately serve this application on Defendants’ counsel by
email and shall notify them that any opposition must be filed not later than 24 hours
after the service of the application. Plaintiffs shall deliver a mandatory chambers
copy of this ex parte application with proposed order to the Clerk’s Office Window
on the 4th floor of the United States Courthouse today.

For the foregoing reasons, this Court should grant Plaintiffs’ ex parte

application and issue the proposed order submitted herewith.

Dated: September 4, 2019 CARLOS R. HOLGUIN

PETER A. SCHEY
Center for Human Rights &
Constitutional Law

LEECIA WELCH

NEHA DESAI

FREYA PITTS

National Center for Youth Law

HOLLY S. COOPER
U.C. Davis School of Law

KEVIN ASKEW

EX PARTE APPLICATION FOR EXTENSION OF
TIME TO OPPOSE DEFENDANTS’ NOTICE OF
TERMINATION OF FLORES SETTLEMENT
AGREEMENT; AND MOTION IN THE
ALTERNATIVE TO TERMINATE THE FLORES
SETTLEMENT AGREEMENT CV 85-4544-
DMG(AGRX)
Case 2:85,

—

CoC Oo FN DB A B&B WH LO

 

 

cev-04544-DMG-AGR Document 660 Filed 09/04/19 Page 5of5 Page ID #:33202

ELYSE ECHTMAN (ADMITTED PRO HAC
VICE)

SHAILA DIWAN RAHMAN (ADMITTED PRO
HAC VICE)

RENE KATHAWALA (ADMITTED PRO HAC
VICE)

Orrick, Herrington & Sutcliffe LLP

 

Carlos Holguin

 

Peter Schey

/s/ Elyse Echtman
Elyse Echtman

 

Leecia Welch

 

Holly S. Cooper

EX PARTE APPLICATION FOR EXTENSION OF
TIME TO OPPOSE DEFENDANTS’ NOTICE OF
TERMINATION OF FLORES SETTLEMENT
AGREEMENT; AND MOTION IN THE
ALTERNATIVE TO TERMINATE THE FLORES
SETTLEMENT AGREEMENT CV 85-4544-
DMG(AGRX)
